 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   NATIONAL UNION FIRE INSURANCE                        Case No. 1:19-cv-01113-LJO-SAB
     COMPANY OF PITTSBURGH, PA.,
12                                                        ORDER REQUIRING PLAINTIFF TO FILE
                     Plaintiff,                           A REQUEST FOR ENTRY OF DEFAULT
13                                                        OR A NOTICE OF STATUS OF
             v.                                           DEFENDANT DONA SHORES IN THIS
14                                                        ACTION
     DONA SHORES,
15                                                        FIVE DAY DEADLINE
                     Defendant.
16

17

18          National Union fire Insurance Company of Pittsburgh, PA (“Plaintiff”) filed this action

19 against Dona Shores (“Defendant”) on August 15, 2019. On August 15, 2019, the initial case
20 documents issued, including the order setting the mandatory scheduling conference in this action

21 for November 5, 2015. On October 15, 2019, Plaintiff filed a motion to continue the mandatory

22 scheduling conference because Defendant’s answer to the complaint was not due until October

23 30, 2019. The mandatory scheduling conference was continued to December 20, 2019.

24          Here, Defendant’s answer to the complaint was due on October 30, 2019 and neither a

25 responsive pleading nor a stipulation to extend time has been filed.

26          Accordingly, IT IS HEREBY ORDERED that within five (5) days of the date of entry of

27 this order, Plaintiff shall either file a request for entry of default or a notice informing the Court

28 of the status of Defendant in this action. Failure to comply with this order may result in the


                                                      1
 1 recommendation that this action be dismissed for failure obey a court order and failure to

 2 prosecute.

 3
     IT IS SO ORDERED.
 4

 5 Dated:       November 20, 2019
                                                    UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                2
